DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 04/07/2021. 
Claim(s) 1, 3-6, 8-14, 16-19, 21-30, 32, 34-38 and 41-44 are currently pending. 
Claim(s) 28, 32 and 34 have been amended.
Claim(s) 2, 7, 15, 20, 31, 33, 39 and 40 have been canceled. 
Claim(s) 41-44 have been added.

Response to Arguments
Applicant’s arguments, see Remarks filed 12/16/2020, with respect to the rejection of claim(s) 6, 15-16, 18 and 19 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  The rejection of claim(s) 6, 15-16, 18 and 19 under 35 U.S.C. 103(a) has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 04/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Amend claim 34 as follows:
34. The photovoltaic cell of Claim [[33]] 1, wherein the plurality of III-V subcells comprise a Cl subcell and a C2 subcell, the Cl subcell being an AlGalnP subcell and being the outermost subcell, and the C2 subcell being between the Cl subcell and the first Group IV subcell.
Amend claim 41 as follows:
41. The method of Claim 14, wherein the plurality of III-V subcells comprise a Cl subcell and a C2 subcell, the Cl subcell being an AlGalnP subcell and being the outermost subcell, and the C2 subcell being between the Cl subcell and the first Group IV subcell.

Allowable Subject Matter
Regarding claims 1 and 14
The prior art of record, whether alone or in combination, fails to teach or fairly suggest “a second layer that is a p-type group-IV semiconductor back-surface-field (BSF)...wherein a p-n junction of the first group-IV subcell is formed at a heterojunction between the emitter layer and the second layer”, in the context of other limitations in the claims.
US 2010/0282305, Sharps et al. teaches a multijunction photovoltaic cell [Fig. 2C, paragraphs 0044 and 0077] comprising a first layer (126) comprising a group IV 
Regarding claims 3-6, 8-13, 16-19, 21-26, 27, 29 and 30
Claims 3-6, 8-13, 16-19, 21-30, 32, 34-38 and 41-44 are allowed based on their dependency on claims 1 and 14, thereby incorporating the allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721